DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous office action. Claims 1, 3-4, 7-14, 16, and 20 were amended. Claims 1-20 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/05/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
35 USC § 101:
Applicant’s arguments with respect to the § 101 rejection of claims 1-20 (pgs. 8-10 of remarks filed 9/14/2022) have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite limitations falling under the “certain methods of organizing human activity” category of judicial exceptions because the claims do not explicitly recite an interaction between a user and a computer or computers (pg. 9 of remarks). However, the examiner respectfully disagrees that the claims do not contain limitations that fall under “certain methods of organizing human activity.” Regardless of whether the claims explicitly recite a user interacting with the computer, the claims still recite functions for managing and updating reservation information pertaining to first reservation information for a person that has a reservation of a location and second reservation information for a person who has a reservation of a service at the location, and outputting information indicating that the reserving persons do not match (amongst other reservation management functions). This amounts to managing reservations for people, and thus is without doubt a method of organizing human activity. Applicant’s published specification (US20210383282A1, see at least ¶ 0029-0035) clarifies that the functions of the claimed invention to pertain to managing reservations for at least one user, i.e. organizing human activity.  Applicant argues that “It is important not to conflate the overall technical environment of an application (e.g., reservation management) with the actual technical limitations recited in the claims” – however, the only technical features recited in the claims are basic computer functions used to apply the abstract idea using computers. Reservation management itself is not a technological field, and storing, receiving, updating, and outputting information are generic computer functions that indicate nothing more than the use of “an information processing apparatus,” processor, memory, “a remote terminal” and “computer” in their ordinary capacity. These functions do not provide an inventive concept or other limitations which would integrate the abstract idea into a practical application (Step 2A Prong Two) or recite anything that amount to significantly more than the abstract idea (Step 2B). 
Therefore, the examiner maintains that claims 1-20 are ineligible under § 101. 
35 USC § 102/103 – Prior Art:
Applicant’s arguments with respect to the previous prior art rejections of claims 1-20 have been fully considered and they are persuasive. Applicant’s claims as currently recited are not taught by the prior art of record for the reasons discussed in the “Novelty/Non-Obviousness” section below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Independent claim 1 and the respective dependent claims 2-19 recite “An information processing apparatus comprising: a memory…and a processor…” (i.e. a machine); and independent claim 20 recites “A non-transitory computer readable medium storing a program causing a computer to execute a process…” (i.e. an article of manufacture). Claims 1-20 fall under at least one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 20 recite limitations for: storing first reservation information of a location and second reservation information of a service to be used at the location, the first reservation information indicating a person who has a reservation of the location and not indicating reservation of the service, the second reservation indicating a person who has a reservation of the service and not indicating reservation of the location; periodically acquiring updated reservation information of the location, the updated reservation information of the location indicating only reservation of the location and not indicating reservation of the service; update the first reservation information stored in the memory based on the updated reservation information of the location; periodically acquire updated reservation information of the service to be used at the location, the updated reservation information of the service indicating only reservation of the service and not indicating reservation of the location; update the second reservation information based on the updated reservation information of the service to be used at the location; and output, in a case where the person indicated in the updated first reservation information and the person indicated in the updated second reservation information do not match each other, information indicating that such reserving persons do not match each other. These limitations of independent claims 1 and 20 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1 and 20 above amount to processes for managing and updating reservation information for people and outputting information indicating that a person who has a reservation of a location and a person who has a reservation of a service to be used at the location do not match each other do not match each other. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to at least managing interactions between people (i.e. managing reservation information and reservations conflicts for people), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1 and 20 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing and updating reservation information for people and outputting information indicating that a person who has a reservation of a location and a person who has a reservation of a service to be used at the location do not match each other do not match each other) using generic computers/computer components (i.e. an information processing apparatus comprising a processor a memory, and a remote terminal of claim 1; and a non-transitory computer readable medium storing a program causing a computer to execute a process, a memory, and a remote terminal of claim 20). These elements (“an information processing apparatus,” processor, memory, and non-transitory computer readable medium storing a program, “computer”, and a remote terminal) are merely used in the claims to perform generic computer functions for storing and updating reservation information in memory, and outputting this information – and amounts to nothing more than the use of generic computers in their ordinary capacity to receive, store, transmit, and output information. See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims do not recite any further additional elements beyond those addressed above. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. managing and updating reservation information for people and outputting information indicating that a person who has a reservation of a location and a person who has a reservation of a service to be used at the location do not match each other do not match each other) using generic computers/computer components (i.e. an information processing apparatus comprising a processor, a memory, and a remote terminal of claim 1; and a non-transitory computer readable medium storing a program causing a computer to execute a process, a memory, and a remote terminal of claim 20). These elements (“an information processing apparatus,” processor, memory, and non-transitory computer readable medium storing a program, “computer,” and a remote terminal) merely used in the claims to perform generic computer functions for receiving, storing and updating reservation information in memory, and outputting this information on a generically recited remote terminal – and amounts to nothing more than the use of generic computers in their ordinary capacity. Therefore, independent claims 1 and 20 do not recite anything that amounts to significantly more than the abstract idea. 
Dependent Claims 2-19: 
Dependent claims 2-19 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-6 and 10-19 do not add any further additional elements beyond those addressed in claim 1 but merely further describe the abstract idea above by reciting limitations to prompt one of the persons to correct one of the reservations (claim 2), further describe when the information is output (claims 3-4 and 7-12, 14, and 16), cancel the reservation of the service (claims 5-6), describe when “not to output the information” (claim 13), control the reservation of the location or the service (claim 15), describing what the service includes (claims 17-18), and describing that the reservation of the location and the service are by different reservation management devices (claim 19). Similar to above, the limitations of claims 2-6 and 11-19 amount to mere instructions to further apply this abstract step using generic computers/computer components (i.e. “the processor,” “remote terminal” “reservation management devices”). As discussed above, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. 
Therefore, claims 1-20 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 

Novelty/Non-Obviousness
Claims 1-20 are novel and nonobvious for the following reasons: 
JP 2017162504 A to Lee et al. (Lee), previously cited, teaches an information processing apparatus/system (Lee: ¶ 0025, ¶ 0027 showing server/information processing device) including a processor (Lee: ¶ 0040 server includes a control unit, which as per ¶ 0054 includes a processor) configured to output (Lee: see ¶ 0054 showing control unit generates and outputs information, e.g. to display) information indicating that a service/resource for which a user is attempting to reserve is already fully booked by another user for an overlapping time period (Lee: ¶ 0037 showing determining the reservation conflict includes determining an overlapping time between the users), and coordinating transfer of the other users reservation to the requesting user (Lee: ¶ 0023-0024, ¶ 0033-0034 showing outputting information indicating the reservation conflict and providing the information of the other user; also see Lee: ¶ 0012, ¶ 0014, ¶ 0022-0024, ¶ 0033-0034, ¶ 0037 showing situation where a first user makes a reservation for a salon service, but another user has already reserved the service such that there is no available seats at the location). Lee further teaches functionality to prompt at least one of the reserving persons to transfer their reservations from the other user to the first user (Lee: ¶ 0033-0034 showing the information includes information of the conflicting user and provides a button enabling the first user to input a negotiation request to negotiate transfer of the reservation from the other user to the first user).
(Other previously cited references) US 20140257883 A1 to Thompson et al. (Thompson) was previously cited as teaching wherein if the resource is not being used by a user who has a preexisting reservation for the resource within a grace period of 15 minutes from the start of the reservation, another user may override their reservation, in which a notification is provided to the user who had the preexisting reservation (Thompson: ¶ 0039-0040), and teaching outputting information indicating a plurality of users with a reservation conflict (Lee: ¶ 0051; ¶ 0023-0024, ¶ 0033-0034). US 20150039357 A1 to Segal et al. (Segal), previously cited, teaches if a user belongs to a group, they may be given access to share a reserved resource with the other users in the group (Segal: ¶ 0067), displaying a graphical user interface showing a list of people associated with a group of the requester that have reserved resources at the location, and reserving an adjacent, i.e. separate, business resource for the user (Segal: ¶ 0066-0067; ¶ 0061), wherein a user may view the resources and who is using particular resources, and “a user may also reserve their space and tentatively reserve the other spaces. Invitations or notifications may be sent to other specified users for the other spaces. If a user accepts an invitation the corresponding space may be reserved and that user may be charged for the space” (Segal: ¶ 0067-0068). US 20040267623 A1 to Vivadelli et al. (Vivadelli), previously cited, teaches showing reservations are controlled “to restrict which instances of resources users of the system of the present invention are able to see and/or request. For example, if a series of workspaces are labeled the “Project Finance group spaces,” creating a reservation for such series may be limited to those members of the Project Finance team. Both resources and users can be added and removed from allocation groups” (Vivadelli: ¶ 0119-0121, ¶ 0119 in particular; also see ¶ 0135, ¶ 0029). US 20180139253 A1 to Ruetschi et al. (Ruetschi), previously cited, teaches communication between a plurality of conference room systems (Ruetschi: Fig. 1 and ¶ 0033 showing at least first conference room and second conference room, and terminal devices are in communication, which as per ¶ 0047-0048 the conference rooms are reservable by users). US 20150104796 A1 to Goemann-Thoss et al. (Goemann), previously cited, teaches the service is for providing bookings of laboratory instruments (Goemann: ¶ 0048-0049, ¶ 0055).
US 20050071213 A1 to Kumhyr (closest reference, not previously cited) teaches a system in a user submits a reservation request with a first set of reservation information (desired room) and a second set of reservation information indicating desired attributed (i.e. a projector, printer, other equipment), and if a room meeting the desired attributes is not available, attempting to bump or negotiate with a person who has reserved a room meeting the desired attributes to move to another room that meets their respective criteria (Kumhyr: ¶ 0007, ¶ 0032, ¶ 0036-0039, ¶ 0044, ¶ 0054-0058).
However, with respect to the limitations of independent claims 1 and 20, the references above pertain to situations in which a first person is attempting to make a reservation for a location and/or resource as the first reservation information, and a second person already has a reservation for the desired resource and/or location. These systems attempt to negotiate and/or bump the second persons reservation such that the second person’s reservation can be transferred to the first person and the first person’s desired reservation can be fulfilled. This contrasts directly with the scope of the claimed invention, in which the first reservation information and the second reservation information correspond to a first reservation that is already made for a service at a location, and the second reservation that is already made for the location itself, and determining that the respective users who have made the reservation do not match one another. 
Therefore, claims 1-20 are novel and nonobvious over the prior art known to the examiner. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628